Citation Nr: 1016117	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-08 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In June 2005, the Veteran was afforded a personal hearing 
before a hearing officer at the RO and in October 2005, the 
Veteran was afforded a personal hearing before the 
undersigned.  Transcripts of the hearings are of record.  

In January 2008, the Board reopened and denied the claims for 
service connection for prostate cancer and a back disability.  
The appellant duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2009 order, the Court vacated that portion of 
the Board's January 2008 decision that denied service 
connection for prostate cancer and remanded the matter to the 
Board for action consistent with the January 2009 Court 
order.

In July 2003, the Board remanded the present matter for 
additional development and due process concerns.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In July 2009, the Board remanded this matter to the RO 
requesting that the Veteran's alleged herbicide exposure 
while stationed in Okinawa, Japan, be verified.  In a 
December 2009 response to the RO's request for herbicide 
exposure verification, the Compensation and Pension (C&P) 
Service stated that the Department of Defense (DOD) list did 
not show any use, testing, or storage of herbicides on 
Okinawa and that Agent Orange was used and stored in Vietnam.  
Additionally, there was no evidence that Marines stationed in 
Okinawa were involved in herbicide use or testing on Okinawa.  
Based on this information, the RO concluded in December 2009 
that they were unable to concede exposure to Agent Orange.  
C&P Service, however, pointed out that it was C&P policy for 
cases to be referred to the U.S. Army and Joint Services 
Records Research Center (JSRRC) where the claimed herbicide 
exposure location or dates were not on the DOD list or on the 
M21-1MR Korean DMZ list or where the evidence does not 
otherwise confirm exposure, in order to corroborate the 
Veteran's claimed exposure unless the claim was inherently 
incredible or clearly lacked merit.  Instructions were also 
included for conducting the JSRRC research.  Although the 
Veteran's claim was not inherently incredible nor did it 
clearly lack merit, the RO did not follow the C&P Service's 
direction in referring the case to JSRRC.  Based on the 
foregoing, the Board finds that the RO should attempt to 
verify the Veteran's alleged herbicide exposure, following 
the procedures provided by the C&P Service in their December 
2009 response.  

When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, another remand is required to attempt to 
verify the Veteran's alleged herbicide exposure. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the 
Veteran's alleged herbicide exposure 
while stationed in Okinawa, Japan 
between January 1967 to January 1968 
following the JSRRC research procedures 
set forth by the C&P Service in the 
December 2009 letter.  All requests and 
responses received should be associated 
with the claims file.

2.  Then, readjudicate the Veteran's 
claim on appeal, with application of 
all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



